--------------------------------------------------------------------------------

EXHIBIT 10.3
 
SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
"Second Amendment") is made as of August 30, 2012 (the "Effective Date"), by and
among ESSEX PORTFOLIO, L.P., a California limited partnership ("Borrower"), the
lenders which are parties hereto (collectively, "Lenders") and PNC BANK,
NATIONAL ASSOCIATION, as administrative agent under the Credit Agreement (in
such capacity, "Administrative Agent") and L/C Issuer.
 
BACKGROUND
 
A.   Administrative Agent, Lenders, and Borrower entered into that certain
Amended and Restated Revolving Credit Agreement, dated as of September 16, 2011,
as amended by that certain First Amendment to Amended and Restated Credit
Agreement, dated as of May 31, 2012 (as so amended, the "Credit Agreement"),
pursuant to which Lenders agreed to make revolving credit loans to Borrower in
an aggregate outstanding amount of up to Four Hundred Twenty Five Million
Dollars ($425,000,000) (the "Credit Line").
 
B.   Borrower has requested that Lenders and Administrative Agent modify the
Credit Agreement to modify the negative pledge and limitations on affiliate
indebtedness covenants contained therein. Lenders and Administrative Agent are
willing to make such modifications to the Credit Agreement, all on the terms and
subject to the conditions herein set forth.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
 
AGREEMENT
 
1.     Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement.
 
2.     Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
 
(a)        Sections 6.14(a) and (b) of the Credit Agreement are hereby amended
and restated to read in full as follows:
 
"(a) Borrower shall not, nor permit its subsidiaries to, create, assume, or
allow any Lien (including any judicial lien) on any Unencumbered Property, and
neither Borrower nor Guarantor shall create, assume or allow any Lien (including
any judicial lien) on Borrower's or Guarantor's direct or indirect ownership
interests in any of their respective subsidiaries, except for Permitted Liens;
it being understood and agreed by Borrower, Guarantor (as a signatory hereto in
its capacity as the general partner of Borrower), and the other parties hereto
that nothing contained in this Section 6.14 shall be deemed or construed to
prohibit Borrower and Guarantor from delivering from time to time a negative
pledge covenant substantially in the form contained in this Section 6.14 under
and pursuant to a third party credit agreement (including any institutional
private placement note agreement) or notes issued at any time in a Rule 144A,
Regulation S or public offering or exchange of such notes to the institutional
creditor or creditors party to any such third party credit agreement (including
any such private placement note agreement) or holders of such notes.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Borrower shall not, and shall not permit any its subsidiaries to, create,
assume or allow any negative pledge agreement in favor of any other Person
affecting or relating to any Unencumbered Property, other than a negative pledge
agreement as contemplated by Section 6.14(a) under and pursuant to a third party
credit agreement (including any third party private placement note agreement)
with institutional investors or under and pursuant to notes issued at any time
in a Rule 144A, Regulation S or public offering or exchange of such notes. In
addition, neither Borrower nor Guarantor shall incur nor permit their respective
subsidiaries to incur (in this context, an "Obligor") any intercompany
Indebtedness owing to Borrower, Guarantor, any such subsidiary of Borrower or
Guarantor or any other Affiliate (in this context, an "Intercompany Creditor")
that is in excess of $3,000,000 owing by an Obligor to any Intercompany Creditor
or in excess of $10,000,000, in the aggregate, owing by the Obligors to any one
or more Intercompany Creditors, unless such Indebtedness has been subordinated
in right of payment to the full and prior repayment to Administrative Agent and
Lenders of the Obligations pursuant to a subordination agreement in form and
substance acceptable to Administrative Agent in its reasonable discretion (an
"Approved Subordination Agreement"). Nothing contained in this Section 6.14(b)
shall be deemed or construed to prohibit Borrower and Guarantor from delivering
from time to time a subordination agreement with respect to any such
intercompany Indebtedness to other institutional investors under and pursuant to
any third party credit agreement (including any private placement note
agreement) contemplated by this Section 6.14."
 
3.     Loan Documents. Except where the context clearly requires otherwise, all
references to the Credit Agreement in any other Loan Document shall be to the
Credit Agreement as amended by this Second Amendment.
 
4.    Borrower's Ratification. Borrower agrees that it has no defenses or
set­offs against Lenders or their respective officers, directors, employees,
agents or attorneys, with respect to the Loan Documents, all of which are in
full force and effect, and that all of the terms and conditions of the Loan
Documents not inconsistent herewith shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms.
Borrower hereby ratifies and confirms its obligations under the Loan Documents
and agrees that the execution and delivery of this Second Amendment does not in
any way diminish or invalidate any of its obligations thereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
5.    Guarantor Ratification. Guarantor agrees that it has no defenses or
set­offs against Lenders or their respective officers, directors, employees,
agents or attorneys, with respect to the Guaranty, which is in full force and
effect, and that all of the terms and conditions of the Guaranty not
inconsistent herewith shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms. Guarantor hereby
ratifies and confirms its obligations under the Guaranty and agrees that the
execution and delivery of this Second Amendment does not in any way diminish or
invalidate any of its obligations thereunder.
 
6.     Representations and Warranties. Borrower hereby represents and warrants
to Lenders that:
 
(a)    The representations and warranties made in the Credit Agreement, as
amended by this Second Amendment, are true and correct in all material respects
as of the date hereof;
 
(b)    After giving effect to this Second Amendment, no Default or Event of
Default under the Credit Agreement or the other Loan Documents exists on the
date hereof;
 
(c)    This Second Amendment has been duly authorized, executed and delivered by
Borrower so as to constitute the legal, valid and binding obligations of
Borrower, enforceable in accordance with its terms, except as the same may be
limited by insolvency, bankruptcy, reorganization or other laws relating to or
affecting the enforcement of creditors' rights or by general equitable
principles;
 
(d)    The Joinder Pages to this Second Amendment have been duly authorized,
executed and delivered by Guarantor; and
 
(e)    No material adverse change in the business, assets, operations, condition
(financial or otherwise) or prospects of Borrower, Guarantor or any of their
subsidiaries or Affiliates has occurred since the date of the last financial
statements of the aforementioned entities which were delivered to Administrative
Agent.
 
All of the above representations and warranties shall survive the making of this
Second Amendment.
 
7.     Conditions Precedent. The effectiveness of the amendments set forth
herein is subject to the fulfillment, to the satisfaction of Administrative
Agent and its counsel, of the following conditions precedent:
 
(a)        Borrower shall have delivered to Administrative Agent the following,
all of which shall be in form and substance satisfactory to Administrative Agent
and shall be duly completed and executed (as applicable):
 
(i)           This Second Amendment;
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)      If requested by Administrative Agent, evidence that the execution,
delivery and performance by Borrower and Guarantor, as the case may be, of this
Second Amendment have been duly authorized, executed and delivered by
Responsible Officers of Borrower and Guarantor, as the case may be; and
 
(iii)     Such additional documents, certificates and information as
Administrative Agent may require pursuant to the terms hereof or otherwise
reasonably request.
 
(b)     The representations and warranties set forth in the Credit Agreement
shall be true and correct in all material respects on and as of the date hereof.
 
(c)     After giving effect to this Second Amendment, no Default or Event of
Default shall have occurred and be continuing as of the date hereof.
 
(d)     Borrower shall have paid to Administrative Agent, all costs and expenses
of Administrative Agent in connection with preparing and negotiating this Second
Amendment, including, but not limited to, reasonable attorneys' fees and costs.
 
(e)     Required Lenders shall have executed and delivered this Second Amendment
to Administrative Agent.
 
8.         Miscellaneous.
 
(a)    All terms, conditions, provisions and covenants in the Loan Documents and
all other documents delivered to Administrative Agent in connection therewith
shall remain unaltered and in full force and effect except as modified or
amended hereby. To the extent that any term or provision of this Second
Amendment is or may be deemed expressly inconsistent with any term or provision
in any Loan Document or any other document executed in connection therewith, the
terms and provisions hereof shall control.
 
(b)    Except as expressly provided herein, the execution, delivery and
effectiveness of this Second Amendment shall neither operate as a waiver of any
right, power or remedy of Administrative Agent or Lenders under any of the Loan
Documents nor constitute a waiver of any Default or Event of Default thereunder.
 
(c)    This Second Amendment constitutes the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous understandings and agreements.
 
(d)    In the event any provisions of this Second Amendment shall be held
invalid or unenforceable by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provision hereof.
 
(e)    This Second Amendment shall be governed by and construed according to the
laws of the State of California, without giving effect to any of its choice of
law rules.
 
 
4

--------------------------------------------------------------------------------

 
 
(f)    This Second Amendment, when executed and delivered by Borrower,
Administrative Agent and the Required Lenders, shall inure to the benefit of,
and be binding upon, the parties from time to time to the Credit Agreement and
their respective successors and assigns. This Second Amendment may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.
 
(g)    The headings used in this Second Amendment are for convenience of
reference only, do not form a part of this Second Amendment and shall not affect
in any way the meaning or interpretation of this Second Amendment.
 
[Signatures commence on the next page]


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have caused this
Second Amendment to be executed by their duly authorized officers as of the date
first above written.
 
ESSEX PORTFOLIO, L.P.,
 
a California limited partnership
         
BY:
ESSEX PROPERTY TRUST, INC.,
   
a Maryland corporation, its general partner
           
By:
/s/ Mark J. Mikl
     
Mark J. Mikl
     
Senior Vice President
 

 
[Signature Page to Second Amendment to Amended and Restated Credit Agreement]
 
[Remaining signature pages have been omitted but will be provided to the SEC
upon request]
 
 
 

--------------------------------------------------------------------------------

 

JOINDER PAGE
 
Essex Property Trust, Inc., a Maryland corporation, as the "Guarantor" under the
Credit Agreement hereby joins in the execution of this Second Amendment to make
the affirmations set forth in Section 5 of this Second Amendment and to evidence
its agreement to be bound by the terms and conditions of this Second Amendment
applicable to it. The party executing this Joinder Page on behalf of Guarantor
has the requisite power and authority, and has been duly authorized, to execute
this Joinder Page on behalf of Guarantor.
 
ESSEX PROPERTY TRUST, INC.,
 
a Maryland corporation, as Guarantor
       
By:
/s/ Mark J. Mikl    
Mark J. Mikl
   
Senior Vice President
 

 
 

--------------------------------------------------------------------------------

 